DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 05/13/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of elect vinylpyrrolidone / vinyl acetate copolymer as specific polymer. For compact prosecution purpose, additional polymer polyvinylpyrrolidone is examiner. Claims 44-53 and 77-81 read on the elected species and are under examination.
Claims 44-65, 74-81 are pending, claims 44-53 and 77-81 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44-53 and 77-81 are rejected under 35 U.S.C. 103 as being unpatentable over Brisander et al. (US20160361313) in view of Steinberg et al. (US20090203709) and Dalziel et al. (US20130096116).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Brisander et al. teaches A pharmaceutical composition, comprising: (a) amorphous solid dispersion particles comprised of dasatinib (10% to 70%) and polymeric component (b) optionally a solubilizer. The polymer component is polyvinylpyrrolidone and the solubilizer is polyvinyl caprolactam - polyvinyl acetate – polyethylene glycol copolymer in one embodiment (claims 58-69 and 76). A method of treating proliferative disorder in a patient in need thereof, comprising administering a therapeutically effective amount of such  pharmaceutical composition (claims 73-75)
The compositions of the present invention may also dissolve and the protein kinase inhibitor may be systemically absorbed independently of the pH in the surrounding
environment, and typically approximately in equal amounts, especially at both a gastric pH, such as from about pH 1.2 to about pH 2.1, preferably about 1.7 and at a intestinal pH such as from about pH 4.5 to about pH 8, preferably at a pH of about 6. With systemically absorbed, is meant that the protein kinase inhibitor is released from the stable, amorphous hybrid nanoparticles and taken up by the systemic blood stream. Therefore, in another embodiment of this aspect, there is provided a composition, wherein said protein kinase inhibitor is systemically absorbed independently of the pH. Typically, said protein kinase inhibitor is systemically absorbed with approximately equal amounts at both a gastric pH and at an intestinal pH. Preferably, said acid pH
is about pH 1.4 and preferably said neutral pH is about pH 6.5 (page 9, [0106]).
The invention could give a plasma exposure that is be more or less independent of stomach pH (page 40, [0232]). This teaches applicant’s claim 53.

	Steinberg et al. teaches A pharmaceutical dosage form comprises a solid dispersion product of at least one tyrosine kinase inhibitor, at least one pharmaceutically acceptable polymer, and at least one pharmaceutically acceptable solubilizer (abstract). In one embodiment, the tyrosine kinase inhibitor is dasatinib and the pharmaceutically acceptable polymer is polyvinyl pyrrolidone or copolymer of N-vinyl pyrrolidone and vinyl acetate (page 4, [0063-0064]; claims 1, and 12-14).
	Dalziel et al. teaches Changes in gastric pH due to oral co-administration of acid reducing drugs can have a marked impact on the absorption and oral bioavailability of the oncology drug if the pH decreases the maximal absorbable dose. Moreover, there is a potential for specific drug-drug interactions between some of the acid reducing
agents and these drugs. Methods are described for treating patients on gastric acid-reducing therapy with orally administered PI3K inhibitor compound GDC-0941. Treatment with a re-acidification compound during treatment with GDC-0941 improves bioavailability ofGDC-0941 (abstract). Many oncology patients use gastric acid-reducing
therapeutics such as a PPI, an H2-receptor antagonist, or an antacid for gastric disturbances. In particular, many patients at some point receive some form of a gastric acid-reducing medication to treat gastrointestinal side effects, such as gastroesophageal reflux disease (GERD), dyspepsia or gastritis, frequently associated
with their anti-cancer therapy. The bioavailability of certain orally administered therapeutics is influenced by pH in the gut. The intended pharmacologic effect of gastric acid reducing agents on increasing the gastric pH can have significant impact on drug dissolution, absorption, and pharmacokinetics of orally administered cancer therapeutics with pH-dependent solubility (page 2, [0007-0008]). The majority (approximately 70%) of approved orally administered small molecule anti-cancer drugs exhibit pH-dependent solubility. Consequently, the oral bioavailability of these drugs may be significantly influenced by limited uptake and absorption in the gut at higher pH when co-administered with acid-reducing agents. Hypochlorhydria, or achlorhydria, is a condition characterized by abnormally low levels of hydrochloric acid in the stomach is most commonly a result of gastric atrophy. Gastric atrophy can be caused from various pathophysiologic states most common of which is acute gastritis initiated by infection with Helicobacter pylori. Hypo- or achlorhydria is also more commonly seen with advanced age. Less common causes include antrectomy with vagotomy for peptic ulcer disease and subtotal gastrectomy for cancer. Predictable oral delivery of targeted kinase pathway inhibitors remains an unmet medical need. Most cancer patients are on a number of drugs which alter gastric pH, stomach emptying, and/or GI motility. Approximately 10% of the adult US population is on a PPI and it is estimated by
oncologists that 20-100% of cancer patients may take PPI to manage palliative symptoms associated with gastroesophageal reflux disease (GERD). The prevalence of acid-reducing agents is in various cancer populations has been determined
using an epidemiological approach. Increased gastric pH may have a profound impact on drug solubility/ dissolution and permeability thereby impacting drug absorption
and predictable systemic exposure and patient response. Re-acidification of the gastric lumen after PPI treatment may temporarily overcome pH-mediated drug-drug interactions (DDI) and enhance exposure (AUC/Cmax) and lead to desired therapeutic outcome. (page 3, [0009-0011]). The terms "hypochlorhydria" and "achlorhydria" refer to states where the production of gastric acid in the stomach is low or absent, respectively. Gastric acid is a digestive fluid, formed in the stomach. It has a pH of about 1 to 2 and is composed ofhydrochloric acid (HCI), about 0.5%, and
potassium chloride (KCl) and sodium chloride (NaCl). Gastric acid plays a key role in digestion of proteins by activating digestive enzymes. Hypochlorhydria and achlorhydria are associated with various medical problems. Dasatinib (SPRYCEL®, Bristol-Myers) is a small molecule kinase inhibitor indicated for the treatment of chronic myeloid leukemia. The anhydrous free base of dasatinib has a molecular weight of 488.0l Da. Dasatinib is a free base with three ionization constants, 3.1, 6.8 and 10.8. Aqueous
solubility of dasatinib is pH-dependent; the solubility decreases exponentially with increasing pH over the normal physiological range (Eley, T., et al., Phase I study of the effect of gastric acid pH modulators on the bioavailability of oral dasatinib in healthy subjects. J Clin Pharmacol, 2009. 49(6): p. 700-9). In this publication, healthy volunteers were dosed with oral dasatinib 50 mg BID and a single dose of famotidine (H2 receptor antagonist) 40 mg 10 hours prior to dasatinib. A 61 % reduction of bioavailability (AUC) was determined by measurement of plasma samples for dasatinib concentrations.
Dasatinib solubility ranges from -18 mg/ml at pH 2.6, -690 μg/mL at pH 4.0, 205 μg/mL at pH 4.28, and to <l μg/ml at pH 7 .0 at 24 ° C. The highest commercial dose strength (140 mg) of dasatinib is not soluble in 250 mL of water in the pH range
of 4.3 to 7 .0 at 24 ° C. Bioavailability of dasatinib is increased when administered with food. However, the increase in AUCinf with a high fat meal (14%) and low fat meal (21 %) is well below the variability in AUCinf in the fasted state, and therefore is not considered clinically relevant (page 5, [0038, 0041]). Dasatinib was studied as a model, surrogate for GDC-0941 due to its pH-dependent solubility (FIG. 5). Dasatinib
is thus likely to show similar dissolution effects as GDC- 0941 in the stomach in response to re-acidification compounds. In this experiment, pH was monitored (FIG. 5B) and it was found that in dogs pretreated with the H2-receptor antagonist, famotidine, had significant hypochlorhydria (increased gastric pH than 3.5) (page 7, [0051--0053]; Fig. 5B). Based on the greatly improved pharmacokinetic profile of dasatinib during the hypochlorhydric state when betaine HCl is co-administered, it appears that exposure is restored to near control dasatinib levels (page 8, [0058]).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Brisander et al.  is that Brisander et al.  do not expressly teach vinylpyrrolidone / vinyl acetate copolymer and patient with elevated gastric pH. This deficiency in Brisander et al.  is cured by the teachings of Steinberg et al. and Dalziel et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brisander et al., as suggested by Steinberg et al. and Dalziel et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace vinylpyrrolidone / vinyl acetate copolymer for polyvinylpyrrolidone to prepare solid dispersion of dasatinib because this is simple substitution of one known polymer for another suitable for solid dispersion of dasatinib to obtain predictable result. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable result.  Under guidance from Steinberg et al. teaching  vinylpyrrolidone / vinyl acetate copolymer is alternative to  polyvinylpyrrolidone to prepare solid dispersion of dasatinib, it is obvious for one of ordinary skill in the art to replace vinylpyrrolidone / vinyl acetate copolymer for polyvinylpyrrolidone to prepare solid dispersion of dasatinib and produce instant claimed invention with reasonable expectation of success.
Regarding patient of elevated gastric pH, as evidenced by Dalziel et al. that there are cancer patients with elevated gastric pH (hypochlorhydria, pH greater than 3.5) that cause poorer bioavailability of dasatinib (SPRYCEL) and co-administering re-acidification compounds is required for effective absorption of dasatinib. Since Brisander et al.  teaches pharmaceutical composition for treating a proliferative disorder comprising an amorphous solid dispersion comprising dasatinib and vinylpyrrolidone / vinyl acetate copolymer may be systemically absorbed independently of the gastric pH from about 1.2 to 6.5 to about 8, the bioavailability of such pharmaceutical composition would not be reduced at elevated gastric pH such as higher than 4.5, therefore, administration such pharmaceutical composition for treating a proliferative disorder in patients with elevated gastric pH would be proper and convenient treatment because there is no requirement of co-administration of betaine HCl (a gastric pH-modifying agent). This teaches the limitation of claim 80. Therefore, it is obvious for one of ordinary skill in the art to treat a proliferative disorder in patients with elevated gastric pH of greater than 3.5 with such pharmaceutical composition and produce instant claimed invention with reasonable expectation of success.
Regarding claim 44, since amorphous solid dispersion particles comprised of dasatinib (10% to 70%), and the polymer would be 90% to 30%, when each of dasatinib  and the polymer is about 50%, the ratio is inside claimed 30:70 to 95:5.
Regarding claims 47-52, Brisander et al. teaches solubilizer is polyvinyl caprolactam - polyvinyl acetate – polyethylene glycol copolymer.
Regarding claims 77-78 and 80-81, cancer patients with elevated gastric pH as a results of Hypochlorhydria, or achlorhydria, or infection with Helicobacter pylori. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration:
The declaration of Christian Wertz under 37 CFR 1.132 filed 05/13/2022 is insufficient to overcome the rejection of claims 44-53 and 77-81  based upon Brisander et al. (US20160361313) in view of Steinberg et al. (US20090203709) and Dalziel et al. (US20130096116) as set forth in the last Office action because:
Applicants argue that Brisander does not make it obvious for one of ordinary skill in the art to treat a proliferative disorder in patients with elevated gastric pH. It is further my opinion that Brisander does not suggest such a method with a reasonable expectation of success. In fact, many of the statements in Brisander are speculative and not demonstrated by the data presented therein. What is also clear is that Brisander did not utilize a simulated gastric fluid that would mimic conditions representing elevated gastric pH.  no conclusion or inference can be dnnvn about administering these compositions under conditions of elevated gastric pH. Brisander does not mention the problem of administering dasatinib at elevated gastric pH, nor \Vas it a stated objective of Brisander to solve the problem of administering pharmaceutical compositions at an elevated gastric pH.  Instead, Brisander is directed to the general problem of increasing bioavailability. An enhancement in bioavailability, however, does not imply or even suggest that a composition could be dosed at elevated gastric pH to achieve a similar bioavailability. To gain insight into the performance one might expect under conditions of elevated gastric pH, one would perform in vitro experiments mimicking the gastric conditions at elevated gastric pH. Such studies were not reported by Brisander. All arguments are incorporated herein by reference.
In response to argument: this is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejections, Brisander is relied on for teaching a pharmaceutical composition comprising: amorphous solid dispersion particles comprised of dasatinib (10% to 70%) and polymeric component is systemically absorbed with approximately equal amounts at both a gastric pH and at an intestinal pH from about pH 1.4 to neutral pH about pH 6.5, and there is no requirement to have in vivo experiment as long as there is sufficient in vitro data to prove such conclusion. “[A] prior art publication cited by an Examiner is presumptively enabling barring any showing to the contrary by a patent applicant.” In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). As evidenced by Dalziel et al. that there are cancer patients with elevated gastric pH (hypochlorhydria) that cause poorer bioavailability of dasatinib (SPRYCEL) and co-administering re-acidification compounds is required for effective absorption of dasatinib. Since Brisander et al.  teaches pharmaceutical composition for treating a proliferative disorder comprising an amorphous solid dispersion comprising dasatinib and vinylpyrrolidone / vinyl acetate copolymer may be systemically absorbed independently of the gastric pH from about 1.2 to 6.5 to about 8, the bioavailability of such pharmaceutical composition would not be reduced at elevated gastric pH such as higher than 4.5, therefore, administration such pharmaceutical composition for treating a proliferative disorder in patients with elevated gastric pH would be proper and convenient treatment because there is no requirement of co-administration of betaine HCl (a gastric pH-modifying agent). Therefore, it is obvious for one of ordinary skill in the art to treat a proliferative disorder in patients with elevated gastric pH of greater than 3.5 with such pharmaceutical composition and produce instant claimed invention with reasonable expectation of success.
It appears that this declaration is only opinion from applicants. Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
 
Response to Argument:
Applicants argue substantially the same as in declaration and all arguments are incorporated herein by reference.
In response to this argument: This is not persuasive. Let the examiner reiterate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejections, Brisander is relied on for teaching a pharmaceutical composition comprising: amorphous solid dispersion particles comprised of dasatinib (10% to 70%) and polymeric component is systemically absorbed with approximately equal amounts at both a gastric pH and at an intestinal pH from about pH 1.4 to neutral pH about pH 6.5, and there is no requirement to have in vivo experiment as long as there is sufficient in vitro data to prove such conclusion. “[A] prior art publication cited by an Examiner is presumptively enabling barring any showing to the contrary by a patent applicant.” In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). Steinberg et al. is relied on for teaching vinylpyrrolidone / vinyl acetate copolymer is alternative to polyvinylpyrrolidone to prepare solid dispersion of dasatinib. As evidenced by Dalziel et al. that there are cancer patients with elevated gastric pH (hypochlorhydria) that cause poorer bioavailability of dasatinib (SPRYCEL) and co-administering re-acidification compounds is required for effective absorption of dasatinib. Since Brisander et al.  teaches pharmaceutical composition for treating a proliferative disorder comprising an amorphous solid dispersion comprising dasatinib and vinylpyrrolidone / vinyl acetate copolymer may be systemically absorbed independently of the gastric pH from about 1.2 to 6.5 to about 8, the bioavailability of such pharmaceutical composition would not be reduced at elevated gastric pH such as higher than 4.5, therefore, administration such pharmaceutical composition for treating a proliferative disorder in patients with elevated gastric pH would be proper and convenient treatment because there is no requirement of co-administration of betaine HCl (a gastric pH-modifying agent). Therefore, it is obvious for one of ordinary skill in the art to treat a proliferative disorder in patients with elevated gastric pH of greater than 3.5 with such pharmaceutical composition and produce instant claimed invention with reasonable expectation of success.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 44-53 and 77-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-73 of copending Application No. 17545370 in view of Brisander et al. (US20160361313) and Steinberg et al. (US20090203709). The reference application teaches applicant’s claimed invention except solubilizer and vinylpyrrolidone / vinyl acetate copolymer, in view of Brisander et al. teaching solubilizer polyvinyl caprolactam - polyvinyl acetate – polyethylene glycol copolymer; Steinberg et al. teaching vinylpyrrolidone / vinyl acetate copolymer as alternative to copolymer of acrylic acid and acrylate ([0063]), it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 44-53 and 77-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-73 of copending Application No. 17545324 in view of Brisander et al. (US20160361313) and Steinberg et al. (US20090203709). The reference application teaches applicant’s claimed invention except solubilizer and vinylpyrrolidone / vinyl acetate copolymer, in view of Brisander et al. teaching solubilizer polyvinyl caprolactam - polyvinyl acetate – polyethylene glycol copolymer; Steinberg et al. teaching vinylpyrrolidone / vinyl acetate copolymer as alternative to copolymer of acrylic acid and acrylate ([0063]), it is obvious to produce applicant’s claimed invention with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Response to argument:
Applicants would like to handle ODP rejections later.
In response to this argument: Since no TD is filed, the ODP rejections are maintained for record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613